Filed 4/11/19 by Clerk of Supreme Court
                         IN THE SUPREME COURT
                        STATE OF NORTH DAKOTA


                                    2019 ND 100


Julie Roubideaux Lavallie,                                Petitioner and Appellee

         v.

State of North Dakota,                                 Respondent and Appellant


                                    No. 20180362


       Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce B. Haskell, Judge.

         REVERSED.

         Opinion of the Court by Jensen, Justice.

         Thomas J. Glass, Bismarck, ND, for petitioner and appellee; submitted on
brief.

      Tessa M. Vaagen, Assistant State’s Attorney, Bismarck, ND, for respondent
and appellant; submitted on brief.
                                  Lavallie v. State
                                    No. 20180362


       Jensen, Justice.
[¶1]   The State appeals from a district court order granting post-conviction relief and
reducing the sentence of Julie Roubideaux Lavallie from a twenty-year term of
imprisonment to a ten-year term of imprisonment. We reverse.
                                           I.
[¶2]   On May 18, 2017, Lavallie pleaded guilty to a third delivery offense of
methamphetamine and she was sentenced to the mandatory minimum twenty-year
sentence consistent with the then applicable law. Prior to Lavallie pleading guilty, the
legislature had reduced the mandatory sentence from twenty years to ten years for a
third delivery of methamphetamine offense. See N.D.C.C. § 19-03.1-23(1)(a)(2).
However, she pleaded guilty, was sentenced, and the judgment was entered before
August 1, 2017, the effective date of the legislative change. See N.D.C.C. § 19-03.1-
23. She did not appeal the May 18, 2017 judgment.
[¶3]   On March 19, 2018, Lavallie filed a request for post-conviction relief under
N.D.C.C. § 29-32.1-01(f), arguing the modification of the mandatory sentence was
a significant change in the law which, in the interest of justice, should be applied
retroactively. On July 30, 2018, the district court issued findings and an order
granting Lavallie post-conviction relief and reducing her sentence to the mandatory
minimum sentence of ten years that had become effective on August 1, 2017.
                                          II.
[¶4]   In State v. Iverson, this Court held that statutes related to criminal sentencing
cannot apply retroactively when they become effective after a person has been finally
convicted. 2006 ND 193, ¶ 8, 721 N.W.2d 396. In Iverson, this Court recognized that
a final conviction “means either a verdict of guilty or a judgment and sentence of the
trial court upon a verdict or plea of guilty.” Id. at ¶ 7. In State v. Cummings, we



                                           1
recognized that in the event of a timely direct appeal from the judgment, finality is
extended until this Court issues its ruling. 386 N.W.2d 468, 472 n.2 (N.D. 1986).
[¶5]   Lavallie pleaded guilty and a judgment was entered May 18, 2017. Lavallie
did not appeal. Lavallie’s sentence was final before the change in the mandatory
sentencing was effective on August 1, 2017. Because Lavallie’s sentence was final
before the change to the statute took effect, the district court erred in reducing her
sentence. We reverse the district court’s order.
[¶6]   Jon J. Jensen
       Jerod E. Tufte
       Daniel J. Crothers
       Lisa Fair McEvers
       Gerald W. VandeWalle, C.J.




                                          2